Defendant in error asks us to review our decision and affirm the judgment, and, in case this can not be done, abandons his right to have the cause remanded for the purpose specified in the previous opinion, and requests that the proper judgment be rendered upon the pleadings as they now are. Since the recovery upon the account set up in the petition was the only reversible error found in the proceedings, we think it is proper that upon this request, judgment be rendered for the amount of the note after deducting all payments made by appellant. The jury found certain payments to have been made upon the note and found that a balance of $259.42 of the account remained after deducting payments applied to it. As the original amount of the account was $1088.24, it follows that $728.82 had been applied as payments on it which must go as a credit *Page 10 
on the note. The verdict does not give the dates of these payments, but they seem to have been made during August, 1898, and will be applied as of date August 15, 1898. This will give a practically correct result. The motion will be granted so far as to render judgment for defendant in error for the amount of the note after deducting the payments found by the jury and the further sum just stated, and the attorney's fee upon such amount, and for $3.95 for other lumber sold, and foreclosure of mortgage, and the costs of the District Court will be adjudged as in the judgment of the Court of Civil Appeals. But costs of appeal and writ of error will be adjudged against defendant in error. In other respects, the judgment will conform to that of the Court of Civil Appeals.
Reversed and rendered.